Citation Nr: 1706502	
Decision Date: 03/02/17    Archive Date: 03/16/17

DOCKET NO.  10-01 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for left knee degenerative arthritis, 10 percent for symptomatic removal of semilunar cartilage, and 10 percent for left knee injury manifested by instability or subluxation for the period on appeal from January 29, 2009, to December 13, 2012, to include entitlement to an extraschedular evaluation. 

2.  Entitlement to a rating in excess of 30 percent for left knee degenerative arthritis, 10 percent for symptomatic removal of semilunar cartilage, and 10 percent for left knee injury manifested by instability or subluxation since March 1, 2013, to include entitlement to an extraschedular evaluation. 

3.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Bassett, Associate Counsel


INTRODUCTION

The Veteran served in the Army National Guard.  The Veteran had a period of initial active duty for training from August 1990 to November 1990, and had verified Army National Guard service from February 1996 to March 1996, during which he sustained a disability for which service connection has been granted, so that service is active duty.  The Veteran had additional periods of verified and unverified active and inactive duty for training until he separated from the Army National Guard in April 1998.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  After the Board issued a decision in April 2014 which partially granted the claim for increased compensation for service-connected left knee disability, the Veteran then appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  Thereafter, the parties submitted a Joint Motion for Partial Remand in November 2014 and the Court issued an Order which incorporated the Joint Motion. 

In August 2015, the Board remanded the case to the RO for further development and adjudicative action.  While on remand from the Board, the RO entered an August 2016 rating decision granting an increased rating for the Veteran's left knee degenerative arthritis to 30 percent, effective March 1, 2013.  This increase during the appeal did not constitute a full grant of the benefit sought.  Therefore, the Veteran's claim for an increased evaluation remains on appeal.  AB v. Brown, 6 Vet. App. 35, 39 (1993).


This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to a rating in excess of 30 percent for left knee degenerative arthritis, 10 percent for symptomatic removal of semilunar cartilage, and 10 percent for left knee injury manifested by instability or subluxation since March 1, 2013, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  From January 29, 2009, to December 13, 2012, the Veteran's service-connected left knee arthritis was manifested by X-ray evidence of degenerative arthritis with noncompensable limitation of motion. 

2.  From January 29, 2009, to December 13, 2012, the Veteran's service-connected left knee meniscus tear was manifested by dislocated semilunar cartilage with frequent episodes of locking and pain. 

3.  From January 29, 2009, to December 13, 2012, the Veteran's service-connected instability of the left knee was manifested by no more than slight lateral instability. 


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 10 percent for the arthritis of the left knee for the period from January 29, 2009, to December 13, 2012, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5260 (2016).

2.  The criteria for the assignment of a 20 percent rating, but not higher, for dislocated semilunar cartilage with frequent episodes of locking and pain for the period from January 29, 2009, to December 14, 2013, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5258, 5259 (2016).

3.  The criteria for the assignment of a rating in excess of 10 percent for other knee impairment of recurrent subluxation or lateral instability for the period from January 29, 2009, to December 13, 2012, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

VA's duty to notify was satisfied by in February 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All relevant facts have been properly developed, and all available evidence necessary for equitable resolution of the issues has been obtained.  The Veteran's service and post-service treatment records, VA examination reports, and lay statements have been obtained.

VA has associated with the claims folder records of the Veteran's VA outpatient treatment.  He was also afforded two VA examinations, one in March 2009 and the other in May 2016.  These examinations are adequate because the examiners discussed the Veteran's medical history, described his disabilities and associated symptoms in detail, and supported all conclusions with analyses based on objective testing and observations.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

The agency of original jurisdiction (AOJ) substantially complied with the August 2015 remand orders, namely to schedule the Veteran for further VA examination of his left knee, and no further action is necessary with regard to the period prior to December 14, 2012.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).   

II.  Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole recorded history is necessary so that a rating may accurately compensate the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31 (1999). 

Degenerative arthritis is rated under Diagnostic Code 5003, and states that the severity of degenerative arthritis, established by X-ray findings, is to be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints affected.  When there is arthritis with at least some limitation of motion, but to a degree which would be noncompensable under a limitation-of-motion diagnostic code, a 10 percent rating will be assigned for each affected major joint or group of minor joints.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent rating is warranted if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and a 20 percent rating is warranted if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.  Ratings under Diagnostic Code 5003 are not to be combined with ratings based on limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Under Diagnostic Code 5257 (other impairment of the knee), a 10 percent disability evaluation requires slight recurrent subluxation or lateral instability.  A 20 percent evaluation requires moderate recurrent subluxation or lateral instability.  A 30 percent evaluation requires severe recurrent subluxation or lateral instability. 

Under Diagnostic Code 5258, dislocated semilunar cartilage, with frequent episodes of locking, pain, and effusion, is rated at 20 percent, whereas Diagnostic Code 5259 provides that the removal of semilunar cartilage that remains symptomatic is rated at 10 percent.  Semilunar cartilage is synonymous with the meniscus. 

Diagnostic Codes 5260 and 5261 are utilized to rate limitation of flexion and extension of the knee joint.  38 C.F.R. § 4.71a.  Under Diagnostic Code 5260, limitation of flexion of the knee to 60 degrees warrants a noncompensable evaluation, limitation of flexion to 45 degrees warrants a 10 percent rating, limitation of flexion to 30 degrees warrants a 20 percent evaluation and limitation of flexion to 15 degrees warrants a 30 percent evaluation, the highest schedular evaluation under this diagnostic code.  38 C.F.R. § 4.71a. 

Under Diagnostic Code 5261, limitation of extension of the knee to 5 degrees warrants a noncompensable evaluation, limitation of extension of the knee to 10 degrees warrants a 10 percent evaluation, limitation of extension to 15 degrees warrants a 20 percent evaluation, and limitation of extension to 20 degrees warrants a 30 percent evaluation.  Limitation of extension of the knee to 30 degrees warrants a 40 percent evaluation and limitation of extension of the knee to 45 degrees warrants a 50 percent evaluation, the highest schedular evaluation under this diagnostic code.  38 C.F.R. § 4.71a. 

The Schedule provides that the normal range of motion of the knee is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71a, Plate II.

A claimant who has arthritis (resulting in limited or painful motion) and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257. However, any separate rating must be based on additional compensably disabling symptomatology. VAOPGCPREC 23-97 (1997), 62 Fed. Reg. 63,604 (1997); VAOPGCPREC 9-98 (1998), 63 Fed. Reg. 56,704 (1998).  Separate ratings for limitation of flexion of the leg and limitation of extension of the leg may also be assigned for disability of the same joint if separate compensably ratable disability is shown.  VAOGCPREC 9-2004 (2004); 69 Fed. Reg. 59990 (2004).

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating based on functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination, to include during flare-ups and with repeated use, when those factors are not contemplated in the relevant rating criteria.  DeLuca, 8 Vet. App. at 202; 38 C.F.R. §§ 4.40, 4.45, 4.59.  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the Diagnostic Codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

Pyramiding, that is the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disability.  38 C.F.R. § 4.14.  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Background

A VA examination of the Veteran's left knee was performed in March 2009.  The Veteran complained of persistent pain with limited range of motion, locking episodes, and stiffness affecting his activities of daily living.  The VA examiner noted that the Veteran's knee had gotten progressively worse since onset, but had not yet required surgery or hospitalization.  The VA examiner reported symptoms including giving way, stiffness, weakness, numbness, locking episodes several times a year but less than monthly, and swelling and tenderness.  The VA examiner noted the Veteran could stand for 15 to 30 minutes, walk more than a quarter mile but less than a mile, and did not require assistive devices.  The VA examiner reported that the Veteran's left knee disability results in poor propulsion and abnormal shoe wear in both shoes.  The Veteran's left knee experienced crepitus, edema, and tenderness.   Range of motion testing in the Veteran's left knee showed flexion from 0 to 95 degrees and normal extension.  The Veteran's right knee did not exhibit objective evidence of pain with active motion and had normal extension and flexion.  The VA examiner reported objective evidence of pain following repetitive motion but no additional limitations after three repetitions of range of motion.  The Veteran did not have ankylosis.  

Imaging of the Veteran's knee obtained in March 2009 reflected no acute bone or joint abnormality and postoperative changes on the left.  The Veteran reported to the VA examiner that he had lost his previous part time job because of his knee pain.  The VA examiner diagnosed the Veteran with impairment of the left knee, left knee strain.  The VA examiner opined that this disability resulted in significant effects on the Veteran's occupation, including decreased mobility, decreased strength, and lower extremity pain.  The problems resulted in the Veteran being assigned different duties and also his increased absenteeism.  In terms of the Veteran's daily activities, the Veteran's knee disability resulted in moderate impairment of chores, moderate impairment to shopping, moderate impairment to exercise, and mild impairment to sports, recreation, driving, and traveling.  

The Veteran was treated in April 2009 for chronic pain in his left knee.  He reported multiple surgeries, persistent pain, hospitalization in February 2009, and was scheduled for a follow-up MRI.  

A private treatment record from January 2010 reflects continued treatment for the Veteran's left knee.  He complained of increasing pain in his knee for the last two years.  He reported that locking and popping in his knee had gotten significantly worse.  A physical examination of his left knee noted no mass, induration, warmth, erythema, or swelling, but tenderness of the medial joint line, the lateral joint line, the medial femoral condyle, the lateral femoral condyle, the pes anserinus, the lateral patellar retinaculum, the medial patellar retinaculum, the medial collateral ligament, the lateral collateral ligament, and the popliteal fossa.  Active and passive ranges of knee motion were normal.  There was no generalized joint laxity, subluxation, or ligamentous instability on the left, among other findings.  Imaging of his left knee was interpreted as showing osteoarticular abnormality and showed early degenerative changes in keeping with a progression of his original injury.  The doctor noted that the Veteran's examination was rather benign aside from subjective findings. 

He returned in January 2011 for a brace for his left knee and complaining of persistent pain.  The provider noted that the Veteran has a limp and would like to be issued a brace.  The Veteran reported that the brace he had been using finally gave out.  An examination of the Veteran's left knee reflected pain with discomfort on manipulation, otherwise normal reflexes, normal distal pulses and sensation, and no local focal neurological defects.  Later in January 2011, the Veteran was evaluated and recommended for a brace for his left knee.  He was noted to have excellent muscle tone throughout his lower extremity and full range of motion.  The Veteran's knee brace did not arrive by March 2011 and he returned with complaints of increasing knee pain.  The Veteran's doctor noted that he will probably need a joint replacement and his extra weight is not helping his knee pain.  An examination revealed pain with pressure in the lateral side of his left knee and grinding in the lateral meniscus increased pain.  There was no swelling or Baker cysts noted.  The Veteran had good muscular development in his quads and calves, and good sensation, reflexes, and circulation. 

By June 2011 the Veteran had still not obtained a new brace and he returned with reports of increased pain mainly in the lateral aspect of his knee with locking and popping.  He also reported instability.  A physical examination of the Veteran's left knee did not show any significant abnormality or swelling, incisions from previous surgery were completely healed, there was tenderness over the lateral and medial joint line, and he was stable to varus and valgus stress testing.  Range of motion was reported from 0 to 110 degrees.  Imaging showed irregularity in the lateral meniscus consistent with a tear and irregularity in the ACL. The Veteran was offered arthroscopy but decided to wait due to concerns about his work.  At a follow up in October 2012, the Veteran reported worsening pain and locking.  He agreed to undergo arthroscopic surgery in December 2012.  He returned for pre-operative treatment in December 2012 and he appeared comfortable and cooperative.  His knee did not show swelling and he had difficulty moving the knee.  He had some tenderness on the lateral side of his left knee but it was stable to varus and valgus testing.  The assessment given was lateral meniscal tear, left, with history of ACL reconstruction in 1991.   

At an August 2016 VA examination, the Veteran described the history of his left knee symptoms.  The VA examiner noted that, per a discussion with the Veteran, his knee was moderately disabling with ongoing pain from January 2009 to June 2010.  In June 2010, the Veteran's knee worsened with increased popping and instability.  The VA examiner noted 7 out of 10 pain with his overall disability being moderate to severe.  The Veteran's knee continued to worsen until it became severely disabling in December 2012 and required surgery.  The Veteran reported transient improvement after surgery and reported he returned to work in February 2013.  
Analysis

In an April 2014 decision, the Board granted the Veteran separate 10 percent ratings for degenerative arthritis of the left knee and symptomatic removal of semilunar cartilage, and denied an evaluation in excess of 10 percent for the left knee injury for the period since January 29, 2009, exclusive of the period of the Veteran's temporary total evaluation between December 14, 2012 and March 1, 2013.  The Court did not identify error with the Board's decision as to these evaluations, but the ambiguous language of the November 2014 Joint Memorandum led the Board to reconsider these schedular evaluations in the August 2015 remand.  The period after the Veteran's temporary total evaluation is addressed in the remand portion of this decision.

Under Diagnostic Code 5003, a rating in excess of the Veteran's currently assigned 10 percent for left knee arthritis is only warranted if the applicable limitation of motion codes warrant entitlement to a higher rating.  Here, given findings of 95 degrees of flexion in 2009 and full motion thereafter, the Board finds no basis to assign a higher rating for this period for the Veteran's under Diagnostic Code 5003. 

Under Diagnostic Code 5258 and 5259, there must be evidence of dislocated cartilage with frequent episodes of "locking," pain, or effusion into the joint for a rating higher than the currently assigned 10 percent.  The January 2011 and June 2011 treatment notes indicate involvement of the Veteran's meniscus, and his surgery in December 2012 was necessary to repair a lateral meniscus tear.  Thus, the Board concludes that the Veteran's knee symptoms more nearly approximated dislocated cartilage during this period.  

The reports of medical history by the Veteran to the VA examiner in March 2009 indicate that the episodes of locking occurred several times per year, but less than monthly.  He reported in January 2010, June 2011, and October 2012 that the episodes of locking had gotten significantly worse.  The treatment notes indicate reports of increasing persistent pain from January 2009 to his surgery in December 2012.  The August 2016 VA examiner noted that the Veteran's knee worsened with increasing popping and locking in June 2010 with 7 out of 10 pain.  By December 2012, the August 2016 VA examiner rated the Veteran's left knee disability severely disabling.  Resolving reasonable doubt in the Veteran's favor, the evidence shows that the Veteran's left knee exhibited dislocated cartilage, he frequently complained of persistent pain, and he noted increasing episodes of locking between January 2009 and December 2012.  Further, the Board has concluded that the symptoms associated with the Veteran's knee locking and pain supports the determination that Diagnostic Code 5259 better accounts for the severity of his symptoms.  Thus, the Board finds that the Veteran's left knee disability is more consistent with the criteria for Diagnostic Code 5258 than 5259 and a rating of 20 percent, but not higher, is appropriate.  

Under Diagnostic Code 5257, there must be evidence of recurrent subluxation or lateral instability.  The March 2009 VA examination and January 2010 treatment notes fail to reflect the presence of subluxation or instability.  The Veteran did complain of some instability in June 2011 and reported to the August 2016 VA examiner that instability was present in June 2010.  However, the private treatment note from January 2010 notes no generalized joint laxity, subluxation, or ligamentous instability.  The evidence is not consistent with a finding that there was more than slight instability in the Veteran's left knee between January 2009 and December 2012.  Thus, he is not entitled to a rating in excess of 10 percent for that period under this diagnostic code.  

The Board has considered additional limitation of function due to factors such as knee pain, weakness, incoordination, and fatigability.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 202.  Yet the Veteran is already compensated for knee pain and locking under Diagnostic Code 5258, for instability under Diagnostic Code 5257, and for his noncompensable limitation of motion related to arthritis, and there is no additional limitation of motion that is not currently compensated.  There is also no evidence that his left knee disability results in incoordination.  Further, the Board finds that additional compensation for pain, weakness, or fatigability would constitute pyramiding, as the Veteran would be compensated for the same symptoms of his knee disability twice.

The Board has considered whether the Veteran would be entitled to a higher rating under another Diagnostic Code.  Diagnostic Code 5256 is inapplicable because the Veteran does not have ankylosis as reported by the March 2009 VA examiner.  The Veteran's left knee disability does not warrant a compensable rating under either Diagnostic Code 5269 or 5261 from January 2009 to December 2012 as there is no evidence of the required limitation of flexion or extension.  There is no evidence of involvement of the Veteran's tibia or fibula and no evidence of genu recurvatum, so Diagnostic Codes 5262 and 5263 are also inapplicable.  

Finally, in a recent case, the Court held that "to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of" 38 C.F.R. § 4.59.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  38 C.F.R. § 4.59 states that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  As such, pursuant to Correia, an adequate VA joints examination must, wherever possible, include range of motion testing on active and passive motion and in weight-bearing and nonweight-bearing conditions.  Because the period before the Veteran's surgery in December 2012 is so remote, the Board finds that current testing under Correia would not assist in any assessment of knee impairment for this earlier time period.  As such, there is no need to conduct additional development for this period. 

In summary, the Board finds that the criteria are not met for a rating greater than 10 percent for left knee arthritis and 10 percent for left knee instability between January 29, 2009 and December 13, 2012.  However, the Board finds that the criteria for a 20 percent rating for cartilage, semilunar, dislocated with frequent episodes of locking and pain are met for the period between January 29, 2009, and December 13, 2012. 

Extraschedular Consideration

The Board has also considered whether the Veteran's claim should be referred for an extraschedular rating.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  Because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual Veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability.  Thun, 22 Vet. App. at 114.  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration.  Id.  The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

In this case, the Board finds that referral for extraschedular consideration is not warranted.  As shown in the above discussion, the limitations from the Veteran's service-connected left knee disability are contemplated and reasonably described by the rating criteria discussed above.  Specifically, the rating criteria contemplate the symptoms of pain, limitation of motion, instability, and locking present in the treatment notes, the VA examinations, and the Veteran's statements.  The Veteran does not have symptoms associated with this disability that have been left uncompensated or unaccounted for by the assignment of a schedular rating.  See Thun, 22 Vet. App. at 115.  Accordingly, a comparison of the Veteran's symptoms and functional impairment with the schedular criteria does not show that the Veteran's disability presents "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards." 38 C.F.R. § 3.321(b).

Under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Neither the Veteran nor his representative has alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria, and none is indicated by the record.  Accordingly, referral for consideration of an extraschedular rating is not warranted.

In short, there is nothing in the record to indicate that the Veteran's left knee disability causes impairment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.


ORDER

Entitlement to a rating in excess of 10 percent for left knee degenerative arthritis and 10 percent for left knee injury manifested by instability or subluxation for the period on appeal from January 29, 2009, to December 13, 2012, is denied.  

Entitlement to a rating of 20 percent for left knee cartilage, semilunar, dislocated, with frequent episodes of locking and pain is granted for the period of January 29, 2009, to December 13, 2012, subject to the laws and regulations governing the payment of VA compensation.


REMAND

As noted above, the Court held that "to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of" 38 C.F.R. § 4.59.  See Correia, 28 Vet. App. at 158.  Pursuant to Correia, an adequate VA joints examination must, wherever possible, include range of motion testing on active and passive motion and in weight-bearing and nonweight-bearing conditions.  The May 2016 and August 2016 VA examinations do not include all of the information required for an adequate VA examination.  As opposed to the period prior to the Veteran's surgery, with additional development, it is possible to obtain testing that complies with the guidance of Correia.  Thus, remand is necessary for additional development.  

Finally, the Board notes that the Veteran's claim of entitlement to TDIU is inextricably intertwined with the claim for an increased rating for his left knee disability.  As such, the Board finds that remanding this issue for contemporaneous consideration is warranted.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (holding that, where a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision on the matter).

Since the claims file is being returned it should be updated to include any recent VA treatment records that are not of record.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers, to obtain the treatment records identified by the Veteran.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2.  After completion of the above development, schedule the Veteran for a VA examination by an examiner with the appropriate expertise to determine the current severity of the service-connected left knee disability.  The VA examiner should reviews the claims folder and note such review.  All indicated tests should be conducted.  

(a)  A thorough orthopedic examination of the left knee should be conducted, describing all associated symptomatology.  In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain in the knee.  The examiner should also test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for both the left and right knee joint.  If the examiner is unable to conduct the required testing, he or she should clearly explain why this is so. 

The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so.

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups (if the Veteran describes flare-ups).  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so. 

The examiner should also state whether the Veteran's left knee disability results in instability in the knee, and if so, whether the instability is slight, moderate, or severe.  The examiner must also address whether there is a dislocated semilunar cartilage in the right knee and left knee and whether there is effusion, whether the knee locks and if so the frequency of the locking

3.  After the above development has been completed, readjudicate the claims.  If the benefits sought remain denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


